Citation Nr: 1822395	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  09-49 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral venous stasis, claimed as blood blockages in the legs.

2.  Entitlement to service connection for a bilateral hip disability, status post arthroplasty, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.K.
ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 through March 1980, with additional National Guard service between 1981 and 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran provided hearing testimony before the undersigned Veterans Law Judge (VLJ) with regard to the issues listed on the cover page.  The Board observes that the Veteran had a hearing before another VLJ on different issues, which have been addressed in a separate decision signed by that VLJ. Only the issues listed on the cover page of this decision will be addressed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that an addendum opinion addressing whether the claimed conditions are related to service is needed. 

In this regard, the December 2012 medical opinion does not adequately address whether any of the diagnosed low back or hip disabilities resulted from the 1973 or 1980 in-service motor vehicle accidents, or heavy lifting and twisting while working as a mechanic and heavy equipment operator in service.  

Service treatment records confirm an October 1973 accident with examination at the U.S. Army Hospital in Fort Campbell, Kentucky.  There is also evidence of a February 1980 accident with follow-up examination at the Reynolds Army Hospital in Fort Sill, Oklahoma.  These records do not show any complaints of low back or hip pain in particular, but do show soreness in the area of the right rib cage in 1973, and a general description of abrasion, contusions, and muscle strain without any need for follow-up treatment in 1980.  Nonetheless, the in-service incidents reported by the Veteran are shown in the service treatment records.  

As the claim for entitlement to service connection for bilateral venous stasis disease has been claimed to be secondary to his hip disability, such matter is inextricably intertwined with the remanded hip claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's bilateral venous stasis disease, bilateral hip disability, and low back disability, dating since September 2016 from the Memphis VA Medical Center and any associated outpatient clinics.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Send the electronic claims file to an appropriate VA examiner.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the electronic claims file, and with consideration of the Veteran's lay statements, the examiner should respond to the following, to include providing the medical reasoning for the opinions given:

Is it is more likely, less likely, or at least as likely as not (50 percent or better probability) that any current low back disability and bilateral hip disability are etiologically related to service, to include the 1973    or 1980 in-service motor vehicle accidents, and/or heavy lifting and twisting while working as a mechanic and heavy equipment operator in service?  The examiner should explain why or why not, to include explaining why the low back and hip disabilities are / are not delayed post-traumatic manifestations associated with the accidents.

3. After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefits sought   on appeal remain denied, the appellant and       his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




